Exhibit 10.2

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into effective as of December 29, 2017, by and between NORTECH
SYSTEMS INCORPORATED, a Minnesota corporation (“Borrower”), and BANK OF AMERICA,
N.A., a national banking association (the “Lender”).

 

RECITALS:

 

A.                                    Borrower and Lender are parties to a
certain Loan and Security Agreement dated as of June 15, 2017 (the “Loan
Agreement”).  Capitalized terms not otherwise defined in this Amendment shall
have the meanings assigned to them in the Loan Agreement.

 

B.                                    The Borrower has requested that the Lender
amend and modify certain terms and provisions of the Loan Agreement, and the
Lender agrees to so amend and modify the Loan Agreement, in each case upon the
terms and subject to the conditions set forth in this Amendment.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises herein set forth and for other
good and valuable consideration, the nature, receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Recitals.  The Borrower and the Lender
agree that the Recitals set forth above are true and correct.

 

2.                                      Amendments.

 

a.                                      Fixed Charge Coverage Ratio.
Section 9.3.1 of the Loan Agreement is hereby amended by replacing “March 31,
2017” with “December 31, 2018”.

 

b.                                      Minimum EBITDA and Availability.
Section 9.3 of the Loan Agreement is hereby amended by adding new subsections
9.3.2 and 9.3.3 to read as follows:

 

9.3.2                     Minimum EBITDA. Not permit cumulative EBITDA measured
as of the last day of the each measurement period set forth in the chart on
Schedule 9.3.2 of the Credit Agreement to be less than the amount set opposite
such period, as set forth on Schedule 9.3.2 of the Credit Agreement.

 

9.3.3                     Minimum Availability. Not permit Availability to be
less than $1,250,000 at any time, provided, however, this covenant shall expire
following Lender’s approval of a Compliance Certificate demonstrating the
Borrower’s compliance with Section 9.3.1.

 

c.                                       Financial Reporting. Exhibit E to the
Loan Agreement is amended by amending and restating subsection (b) as follows:

 

(b) (i) as soon as available, and in any event within 45 days after the end of
each Fiscal Quarter, unaudited balance sheets as of the end of such Fiscal
Quarter and the related statements of income and cash flow for such Fiscal
Quarter and for the portion of the Fiscal Year then elapsed, on consolidated and
consolidating bases for Borrower and its Subsidiaries, setting forth in
comparative form corresponding figures for the preceding

 

--------------------------------------------------------------------------------


 

Fiscal Year and certified by the chief financial officer of Borrower as prepared
in accordance with GAAP and fairly presenting the financial position and results
of operations for such month and period, subject to normal year-end adjustments
and the absence of footnotes; and

 

(ii) as soon as available, and in any event within 30 days after the end of each
calendar month, unaudited balance sheets as of the end of such calendar month
and the related statements of income and cash flow for such calendar month and
for the portion of the Fiscal Year then elapsed, on consolidated and
consolidating bases for Borrower and its Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer of Borrower as prepared in accordance
with GAAP and fairly presenting the financial position and results of operations
for such month and period, subject to normal year-end adjustments and the
absence of footnotes;

 

d.                                      Schedule 9.3.2.  A new Schedule 9.3.2 is
hereby added to the Credit Agreement in the form of Schedule 9.3.2 attached
hereto.

 

3.                                      Conditions Precedent.  This Amendment
shall become effective upon delivery to the Lender of the following, each in
form and substance acceptable to the Lender:

 

a.                                      This Amendment, duly executed by the
Borrower and the Lender.

 

b.                                      A certificate of the Secretary or
Assistant Secretary of  Borrower that (i) attests to and attaches a copy of the
resolutions authorizing the execution, delivery and performance of this
Amendment, (ii) contains an incumbency certificate showing the names and titles,
and bearing the signatures of the officers that are authorized to execute this
Amendment, and (iii) certifies that there has been no amendment to Borrower’s
Articles Incorporation or By-Laws since true and accurate copies of the same
were last delivered and certified to the Lender, and certifies that the
foregoing remain in full force and effect as of the date of this Amendment.

 

c.                                       Such other documents, instruments and
agreements as the Lender may reasonably require.

 

4.                                      Representations; No Default.   Borrower
represents and warrants that: (a)  Borrower has the power and legal right and
authority to enter into this Amendment and has duly authorized the execution and
delivery of this Amendment and other agreements and documents executed and
delivered by Borrower in connection herewith, (b) neither this Amendment nor the
agreements contained herein contravene or constitute a Default or Event of
Default under the Loan Agreement or a default under any other agreement,
instrument or indenture to which Borrower is a party or a signatory, or any
provision of  Borrower’s Articles of Incorporation or By-Laws or, to the best of
Borrower’s knowledge, any other agreement or requirement of law, or result in
the imposition of any lien or other encumbrance on any of its property under any
agreement binding on or applicable to  Borrower or any of its property except,
if any, in favor of the Lender, (c) no consent, approval or authorization of or
registration or declaration with any party, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by Borrower of this Amendment or other agreements and documents
executed and delivered by  Borrower in connection herewith or the performance of
obligations of Borrower herein described, except for those which Borrower has
obtained or provided and as to which Borrower has delivered certified copies of
documents evidencing each such action to the Lender, (d) no events have taken
place and no circumstances exist at the date hereof which would give Borrower
grounds to assert a defense, offset or counterclaim to the obligations of
Borrower under the Loan Agreement or any of the

 

--------------------------------------------------------------------------------


 

other Loan Documents, (e) there are no known claims, causes of action, suits,
debts, liens, obligations, liabilities, demands, losses, costs and expenses
(including attorneys’ fees) of any kind, character or nature whatsoever, fixed
or contingent, which Borrower may have or claim to have against the Lender,
which might arise out of or be connected with any act of commission or omission
of the Lender existing or occurring on or prior to the date of this Amendment,
including, without limitation, any claims, liabilities or obligations arising
with respect to the indebtedness evidenced by any promissory note executed by 
Borrower in favor of the Lender, (f) the representations and warranties of
Borrower contained in the Loan Agreement are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date and (g) no Default or Event of Default has
occurred and is continuing under the Loan Agreement.

 

5.                                      Affirmation, Further References. The
Lender and the Borrower each acknowledge and affirm that the Loan Agreement, as
hereby amended, is hereby ratified and confirmed in all respects and all terms,
conditions and provisions of the Loan Agreement (except as amended by this
Amendment) and of each of the other Loan Documents shall remain unmodified and
in full force and effect.  All references in any document or instrument to the
Loan Agreement are hereby amended and shall refer to the Loan Agreement as
amended by this Amendment.

 

6.                                      Severability. Whenever possible, each
provision of this Amendment and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment or
any other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be held to be prohibited, invalid or
unenforceable under the applicable law, such provision shall be ineffective in
such jurisdiction only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Amendment or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.

 

7.                                      Successors.  This Amendment shall be
binding upon the Borrower and the Lender and their respective successors and
assigns, and shall inure to the benefit of the Borrower and the Lender and to
the respective successors and assigns of the Lender.

 

8.                                      Costs and Expenses.  The Borrower agrees
to reimburse the Lender, upon execution of this Amendment, for all reasonable
out-of-pocket expenses (including attorneys’ fees and legal expenses of counsel
for the Lender) incurred in connection with the Loan Agreement, including in
connection with the negotiation, preparation and execution of this Amendment and
all other documents negotiated, prepared and executed in connection with this
Amendment, and in enforcing the obligations of the Borrower under this
Amendment, and to pay and save the Lender harmless from all liability for, any
stamp or other taxes which may be payable with respect to the execution or
delivery of this Amendment.

 

9.                                      Headings.  The headings of various
sections of this Amendment have been inserted for reference only and shall not
be deemed to be a part of this Amendment.

 

10.                               Counterparts; Digital Copies.  This Amendment
may be executed in several counterparts as deemed necessary or convenient, each
of which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
this Amendment may execute any such agreement by executing a counterpart of such
agreement. A facsimile or digital copy (pdf) of this signed Amendment shall be
deemed to be an original thereof.

 

--------------------------------------------------------------------------------


 

11.                               Governing Law.  This Amendment shall be
governed by the internal laws of the State of Minnesota, without giving effect
to conflict of law principles thereof.

 

12.                               Release of Rights and Claims.  Borrower, for
itself and its successors and assigns, hereby releases, acquits, and forever
discharges the Lender and its successors and assigns for any and all manner of
actions, suits, claims, charges, judgments, levies and executions occurring or
arising from the transactions entered into with the Lender prior to entering
into this Amendment whether known or unknown, liquidated or unliquidated, fixed
or contingent, direct or indirect which Borrower may have against the Lender.

 

13.                               No Waiver.  Except as expressly provided in
Section 2 above, nothing contained in this Amendment (or in any other agreement
or understanding between the parties) shall constitute a waiver of, or shall
otherwise diminish or impair, the Lender’s rights or remedies under the Loan
Agreement or any of the other Loan Documents, or under applicable law.

 

[Remainder of Page Intentionally Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as of
the date first above written.

 

BORROWER:

NORTECH SYSTEMS INCORPORATED

 

 

 

 

 

By:

/s/ Paula Graff

 

Name:

Paula Graff

 

Title:

CFO

 

 

 

 

BANK:

BANK OF AMERICA, N.A.

 

 

 

 

 

 By:

/s/ Brian Carole

 

Name:

Brian Carole

 

Title:

Senior VP

 

[Signature Page to First Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------